DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, drawn to a negative pressure wound therapy apparatus in the reply filed on January 5, 2022 is acknowledged.  Claims 10-14 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

 

Response to Amendment
The amendment filed January 5, 2022, has been entered. Claims 1, 3-9, 10-14, 16-18, and 19 are pending in this application. Claims 10-14, 16-18 have been withdrawn.  Claims 2 and 15 are canceled and claims 1, 3-9 and 19 are rejected. 

Claim Objections
Claim 4 objected to because of the following informalities:  
In claim 4, line 2, please delete the term “wherein”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 7, 9, 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Adams (WO 2017/027850 A1).  

Regarding claim 1, Adam discloses a negative pressure wound therapy apparatus (para [0051], [0073], Fig. 1) comprising: 
a negative pressure source (pump assembly 150, para [0035], Fig. 1;  or pump 212, para [0047], Fig. 2B) configured to provide negative pressure to a wound via a fluid flow path comprising a wound dressing positioned over the wound (para [0051], [0073], Fig. 1); and 
a controller (control board 206, para [0051], Fig. 2A-2B) configured to operate the negative pressure source (pump assembly 150 including a source of negative pressure 210, Fig. 1;  or pump 212 in Fig. 2B) to provide negative pressure to the wound, the controller (control board 206, para [0051], Fig. 2B)  further configured to: 
determine a level of activity of the negative pressure source (para [0051] and illustrated in Fig.  2A, 2B, 3 and 4, teach the control board 206 is connected to and determines a level of activity of the negative pressure source; Para [0007] teaches the controller can further determine the level of activity of the negative pressure source based at least on a duty cycle of the negative pressure source.);
in response to determining that the level of activity of the negative pressure source over a first duration of time (maintenance mode 450, Fig. 4 illustrates the maintenance mode 450 may enter the filter blocked state 418 when a blockage is detected and a leak state 416 when a leak is detected, the 
in response to determining that the level of activity of the negative pressure source does not satisfy the at least one of the leak condition or the blockage condition over a second duration of time (leak state 416, filter blocked state 418, para [0070], Fig. 4 illustrates the second duration of time is when a leak or block is detected) subsequent to the first duration of time (maintenance mode 450, Fig. 4 illustrates the maintenance mode 450 may enter the filter blocked state 418 when a blockage is detected and a leak state 416 when a leak is detected, the duration of time when a leak or blockage are not detected is the first duration of time, or the maintenance mode 450), discontinue provision of the first indication (indicators 204, para [0044], Fig. 2; from leak or blockage state indicators)  of the at least 

Regarding claim 3, dependent from claim 1, Adams discloses the claim limitation wherein the level of activity of the negative pressure source comprises duty cycle of the negative pressure source (Para [0007] teaches the controller can further determine the level of activity of the negative pressure source based at least on a duty cycle of the negative pressure source).  

Regarding claim 4, dependent from claim 19, Adam discloses the claim limitation wherein:
 the level of activity of the negative pressure source comprises duty cycle of the negative pressure source (Para [0007] teaches the controller can further determine the level of activity of the negative pressure source based at least on a duty cycle of the negative pressure source); 
the at least one of the leak condition or the blockage condition comprises a first duty cycle threshold in the first mode and a second duty cycle threshold in the second mode, the first duty cycle threshold different from the second duty cycle threshold; and the controller is further configured to compare the level of activity over the first (maintenance mode 450, Fig. 4 illustrates the maintenance mode 450 may enter the filter blocked state 418 when a blockage is detected and a leak state 416 when a leak is detected, the duration of time when a leak or blockage are not detected is the first duration of time, or maintenance mode 450) and second durations of time (leak state 416, filter blocked state 418, para [0070], Fig. 4 illustrates the second duration of time is when a leak or block is detected) to one of the first or second duty cycle thresholds (para [0007], para [0014] states “The controller can measure a duty cycle of the negative pressure source and determine the level of activity of the negative activate an alarm based at least on a comparison between the level of activity of the negative pressure source and a first activity threshold, and (ii) when the value of the parameter is set to the second value, activate the alarm based at least on a comparison between the level of activity of the negative pressure source and a second activity threshold different from the first activity threshold. The alarm can be indicative of a blockage in the fluid flow path. The alarm can be indicative of a leak in the fluid flow path. The controller can: (i) when the value of the parameter is set to the first value, clear the alarm based at least on a comparison between the level of activity of the negative pressure source and a third activity threshold, and (ii) when the value of the parameter is set to the second value, clear the alarm based at least on a comparison between the level of activity of the negative pressure source and a fourth activity threshold different from the third activity threshold.”  Consequently, at least one of the leak condition, or the blockage condition (describe above), comprises a first duty cycle threshold in the first mode (first activity threshold described above) and a second duty cycle threshold in the second mode (second activity threshold described above), the first duty cycle threshold different from the second duty cycle threshold (para [0014] states “a second activity threshold different from the first activity threshold”); and 
the controller is further configured to compare the level of activity over the first (maintenance mode 450, Fig. 4 illustrates the maintenance mode 450 may enter the filter blocked state 418 when a blockage is detected and a leak state 416 when a leak is detected, the duration of time when a leak or 

Regarding claim 6, dependent from claim 1, Adams discloses the claim limitation wherein the controller is further configured to: 
provide the first indication (indicators 204, para [0044], Fig. 2)  of the at least one of the leak (leak state 416, Fig. 4) or blockage (filter blockage state 418, Fig. 4)  in the fluid flow path without deactivating the negative pressure source (para [0007],[0014]; para [0014] teaches a first indication in the fluid flow path without deactivating the negative pressure source; para [0062] teaches the controller 302, of the control board 206, can implement the flow of the state diagram 400 illustrated in Fig. 4; Fig. 4 illustrates the controller indicating a leak state 416, a blocked state 418, or both; the negative pressure staying on until standby mode 412); and 
in response to determining that the level of activity of the negative pressure source continues to satisfy the at least one of the leak condition (leak state 416, Fig. 4) or the blockage condition (blocked state 418) over a third duration (initial pump down “IPD” 414, Fig. 4, para [0074]) of time subsequent to the first duration of time (maintenance mode 450, Fig. 4 illustrates the maintenance mode 450 may .”; para [0068] teaches the user can pause therapy by activating the switch thereby causing the pump assembly 150 to make a transition from the IPD state 414 to the standby state where the pump is turned off. The negative pressure source is deactivated after expiration of the third duration of time, IPD to the standby state.).

Regarding claim 7, dependent from claim 6, wherein the controller is further configured to provide a second indication (indicators 204, Fig. 2B of standby state 412; para [0065], Fig. 4; para [0045] teaches one or more indicators can indicate one or more operating or failure conditions of the pump assembly 150; para [0046] teaches alarms configured to signal to the user various operation conditions such as standby.) different from the first indication (a first indication of a leak or a blockage from claim 1) after expiration of the third duration of time (initial pump down “IPD” 414, para [0074], Fig. 4 illustrates the IPD going to standby mode.).  

Regarding claim 9, dependent from claim 6, Adams discloses the claim limitation wherein the third duration of time (initial pump down “IPD” 414, para [0074], Fig. 4 illustrates the IPD going to standby mode.) is subsequent to the second duration of time (leak state 416, filter blocked state 418, para [0070], Fig. 4 illustrates the second duration of time is when a leak or block is detected).  Fig. 4 illustrates that if the second duration of time, a filter block state 418 or a leak state 416, enters an IPD 

Regarding claim 19, dependent from claim 1, Adams discloses the claim limitation wherein the controller is further configured to: 
in response to determining that the negative pressure source is directly fluidically connected to the wound dressing (para [0014] states “The controller can detect whether the canister is positioned in the fluid flow path while the negative pressure source is maintaining negative pressure under the dressing within a negative pressure range.” Para [0014] describes the fluid connection of the negative pressure source to the wound), operate the negative pressure source in a first mode to provide negative pressure to the wound (para [0014] teaches an upper hysteresis point pressure over a first time period or a first mode);
in response to determining that the negative pressure source is fluidically connected to the wound dressing via a canister (para [0014] teaches during the hysteresis point pressure over a first time period, the negative pressure source maintains negative pressure under the dressing within a negative pressure range.  Para [0014] describes fluid connection of the negative pressure source to the wound), operate the negative pressure source in a second mode to provide negative pressure to the wound (para [0014] teaches a lower hysteresis point pressure over a second time period while the negative pressure source is maintaining negative pressure under the dressing or a second mode), the second mode being different from the first mode (the first mode is higher pressure than the second mode; consequently, the first and second mode are different).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (WO 2017/027850 A1).  
Regarding claim 5, dependent from claim 4, Adams implicitly teaches wherein the first duty cycle threshold is greater than the second duty cycle threshold.
the second blockage threshold can be different from the first blockage threshold, for example, the second blockage threshold can be greater than the first blockage threshold. [0125] In response to the blockage detection process 800 determining that the pump activity level does not meet the second blockage threshold, at block 808, the blockage detection process 800 can activate a blockage indication of the one or more indicators 204 to notify a user that the blockage is detected”  Adams teaches, without explicitly stating, that the second blockage threshold may be greater or less than the first blockage threshold as configured by a user or determined through experimentation.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the negative pressure wound therapy apparatus of Adams wherein the first duty cycle threshold is greater than the second duty threshold as suggested by Adams so that the blockage detection process can activate, or inactivate, a blockage indication. 

Regarding claim 8, dependent from claim 7, Adams does not explicitly state the claim limitation wherein the first indication comprises a visual indication of a first color and the second indication comprises a visual indication of a second color different from the first color. 
However, para [0055]-[0056] of Adams teaches the electrical components 300, illustrated in Fig. 3, of the negative pressure wound therapy apparatus includes a user interface 304 which may include one or more components for accepting user input and providing indications to users, such as buttons, indicators (e.g. LEDs), displays, etc.  Para [0046] teaches the one or more indicators 204 can, for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GREGORY J FEULNER/Examiner, Art Unit 3781                      

/PHILIP R WIEST/Primary Examiner, Art Unit 3781